STATE OF WEST VIRGINIA

                              SUPREME COURT OF APPEALS



State of West Virginia ex rel. Willard David                                      FILED
Hutchinson, Petitioner Below, Petitioner                                          April 16, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 11-1639 (Cabell County 03-C-460)                                       OF WEST VIRGINIA


David Ballard, Warden,
Respondent Below, Respondent


                                 MEMORANDUM DECISION

        Petitioner Willard David Hutchinson, by counsel, R. Stephen Jarrell, appeals the circuit
court’s order entered October 10, 2010, denying his petition for writ of habeas corpus. Warden
Ballard1 of Mount Olive Correctional Center, by counsel Laura Young, filed a response in support
of the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Petitioner was convicted of stabbing Linda Rigney to death and then stabbing her
daughter, who tried to protect her mother. Ms. Rigney’s son entered into a physical altercation
with petitioner, punching petitioner’s face. When petitioner was brought back to the scene,
petitioner had blood on his hands and face. Serology reports of blood found in the house were part
of the evidence used at trial. Petitioner was convicted of one count of murder and one count of
unlawful wounding, in the Circuit Court of Cabell County on September 6, 2001, and later
sentenced to life in prison without mercy. Petitioner’s appeal for the conviction was refused by
this Court on April 9, 2003.

        On May 30, 2003, petitioner filed the instant petition for writ of habeas corpus but he
never acted after receiving an extension of time to file an amended petition. In January of 2007,
pursuant to In re: Renewed Investigation of the State Police Crime Laboratory Serology Division,
219 W. Va. 408, 633 S.E.2d 762 (2006) (“Zain III”), petitioner was granted another extension of
time to file his amended petition. In June of 2008, the circuit court ordered the blood swabs be re­
tested. Testing was delayed because some of the swabs were missing for several months but the
1
  Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, we have replaced the
respondent party’s name with Warden David Ballard. The initial respondent on appeal, Thomas
L. McBride, is no longer the warden of Mount Olive Correctional Complex.
                                               1

State eventually found them in a box when cleaning out an evidence room. Petitioner’s amended
petition raised two issues: that the serology reports admitted at trial were faulty, and that
petitioner’s trial counsel was ineffective for thirteen different reasons. Specifically, petitioner
alleged that the serology reports showed different population frequencies and that the evidence
may have been damaged or tampered with, since it was missing for several months. Additionally,
petitioner alleged thirteen different issues relating to his trial counsel’s performance. The circuit
court denied his petition on both counts. The circuit court reasoned that petitioner’s claims of
ineffective assistance of counsel failed because any errors would not have prejudiced petitioner
because the State had enough evidence to prove petitioner’s guilt beyond a reasonable doubt. The
circuit court further reasoned that petitioner’s claim of differences between the testing done for
trial and the testing done for his habeas hearings can be explained by degradation over time and
smaller sample sizes, and that the evidence remained in the locked evidence room and was clearly
marked, so the blood evidence has the same value it had at trial. Petitioner now appeals the denial
of his habeas corpus petition below.

        On appeal, petitioner argues the circuit court abused its discretion. Specifically, in regards
to the serology tests, he argues that the differences between testing in 2001 and 2009 cannot be
explained by sample size and degradation. The State responds that petitioner provided no
substantiation for his assertions about the differences between the blood tests, that the misplaced
evidence never left respondent’s control, and that petitioner never asserted how the evidence
issues would have impacted him, even if there was an error at trial. Second, in regards to his trial
counsel’s performance, petitioner argues several errors, and that the circuit court’s application of
the second prong of Strickland v. Washington, 466 U.S. 668 (1984), requiring that “but for
counsel’s unprofessional errors, the result of the proceeding would have been different[,]” was
erroneously transformed into a “sufficiency of the evidence challenge.” The State responds that
the circuit court did exactly what Strickland envisioned by examining the likely result of the case
in the case where counsel acted differently and determined that the evidence supported
petitioner’s guilt beyond a reasonable doubt. Finally, petitioner re-asserts eighteen issues that
were denied below, but offers no reasons for finding that the circuit court abused its discretion in
so doing.

       In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006).

        The Court has carefully considered the merits of each of petitioner’s arguments as set
forth in his petition for appeal. The circuit court did not abuse its discretion in denying
petitioner’s habeas corpus petition, because petitioner failed to show how he would be affected by
a different result. Finding no error in the denial of habeas corpus relief, the Court incorporates and
adopts the circuit court’s detailed and well-reasoned order dated October 10, 2010, insofar as it


                                                  2

addresses the assignments of error appealed herein, and directs the Clerk to attach the same
hereto.

       For the foregoing reasons, we affirm.

                                                                                  Affirmed.

ISSUED: April 16, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                               3